Judgment of the Supreme Court, Westchester County, dated August 9, 1974, reversed, on the law and the facts, petition reinstated, and petitioner’s name directed to be placed on the ballot. 1,250 signatures were required. 1,233 signatures were concededly valid. Concededly, there are sufficient additional signatures to validate the petition if the same is not invalid by reason of the error by the subscribing witness. We find that there was substantial compliance with the Election Law (cf. Matter of Rosen v. McNab, 25 N Y 2d 798). Gulotta, P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.